Whitfield, C. J.,
concurring.
The demurrer admits the averment of the second plea that the plaintiff “failed and refused to perform competent and efficient services” as he agreed to do. In refusing to *277perform service as agreed, the plaintiff must be held to have known that such refusal would cause his discharge from his position as general manager which would make the defendants liable on their contract to purchase the plaintiff’s stock; and as the discharge was caused by the plaintiff’s own refusal to render the agreed service, he cannot maintain an action against the defendants on their contract to purchase the stock if the plaintiff was not permitted to retain his position. As a good defense to the action may be shown under this plea the demurrer thereto was erroneously overruled. For this reason the judgment should be reversed.
Shackleford and Cockrell, J. -J., dissent.